NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued October 2, 2019
                                Decided December 18, 2019

                                          Before
                            WILLIAM J. BAUER, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge
No. 18-3620

RICKY FELTS,                                       Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Western District of Wisconsin.

      v.                                           No. 3:17-cv-00932-slc

ANDREW M. SAUL,                                    Stephen L. Crocker,
Commissioner of Social Security,                     Magistrate Judge.
    Defendant-Appellee.

                                        ORDER

       Ricky Felts, a 64-year-old man suffering from a host of medical problems, both
physical and mental, challenges the denial of his applications for social security
benefits. He argues that substantial evidence does not support the administrative law
judge’s conclusion that his mental impairments were not severe and did not cause any
work-related mental limitations. We affirm.
No. 18-3620                                                                           Page 2

                                        Background

        In the fifteen years before applying for benefits, Felts worked in a variety of roles,
including as a front desk clerk at a hotel, an order clerk at an apparel company, and a
systems engineer at a computer company. He then was jailed for one year, ending
July 11, 2013 (the day before the alleged onset of his disability). Throughout the last
fifteen years, Felts experienced many of the ailments that underlie his disability claim,
including pain in his shoulders, hips, and knees as well as heart problems.

       In early 2014, Felts applied for disability insurance benefits and supplemental
security income, asserting that physical impairments and depression limited his ability
to work. The Social Security Administration denied his claims at all levels of review.
Because Felts devotes most of his briefs to challenging the ALJ’s assessment of his
mental impairments, we focus on his medical history.

      Felts sought treatment from his internist, Dr. Sumeet Goel, for depressive
symptoms later in 2014. Felts reported feeling melancholy and having poor energy, low
mood, and stress due to difficulties readjusting to life after his release from jail. Dr. Goel
diagnosed Felts with depression and prescribed an anti-depressant, Zoloft.
Acknowledging improved symptoms, Felts weaned himself off the medication by
October. He later resumed the medication and was taking it as late as February 2017.

       Meanwhile, in July 2014, in connection with Felts’s applications for benefits,
Dr. Gregory Cowan, a consultative examiner, examined Felts and diagnosed him with
depressive disorder and antisocial personality traits, among other conditions.
Dr. Cowan concluded his report with a “Statement of Work Capacity,” which Felts
reads to limit him to work that involves only simple instructions:

       Ricky should be able to understand, remember, and carry out simple
       instructions. His ability to respond appropriately to supervisors and
       coworkers is unimpaired. Concentration and attention are unimpaired.
       Ability to withstand routine work stress and adapt to workplace changes is
       unimpaired. There are no psychological factors that would significantly
       interfere with work pace.
No. 18-3620                                                                        Page 3

        The following spring, Dr. Esther Lefevre, a psychologist, reviewed Felts’s file,
including Dr. Cowan’s report, and concluded that Felts did “not have more than mild
limitations” related to his mental health. In her view, Felts’s severe affective and
personality disorders posed only mild limitations on his daily activities, social
functioning, and concentration, persistence, and pace. Since Dr. Cowan’s exam, she
added, other doctors had examined Felts, yet he neither complained to them about
significant depression nor showed signs of it.

        At a hearing before an administrative law judge in February 2017, Felts
acknowledged that he had worked in three computer-related jobs in 2015 and 2016
despite his “problems concentrating.” He initially testified that he last worked in 2015,
doing database work. The ALJ, however, challenged him to reconcile this testimony
with medical records suggesting that he had held subsequent jobs; only then did Felts
acknowledge that he set up computer systems at two counseling offices in 2016. He
nonetheless testified that his problems concentrating (a side effect of his medications),
along with his physical issues, kept him from being able to work. Felts’s attorney then
elicited additional testimony about his concentration: Felts testified that his
“[c]oncentration and memory is just wrong,” referring to his medications’ side effects.
Because of these difficulties, Felts testified that he was unable to really follow the
content of a short TV show and that he had trouble reading.

       A vocational expert then testified that Felts could perform some of his past work
if he were limited to sedentary work with occasional overhead reaching. She also
opined that if Felts were limited to simple instructions and routine tasks, then he would
not be able to perform any of his past work because it was all at least semi-skilled.

        Following the standard five-step process, see 20 C.F.R. §§ 404.1520, 416.920, the
ALJ concluded that Felts was not disabled. Giving him the “benefit of the doubt,” the
ALJ determined that Felts’s work after his alleged disability onset date was not
substantial gainful employment (step one). Felts had five severe impairments (all
physical): lumbar degenerative disc disease and stenosis, cervical degenerative disc
disease, osteoarthritis, history of coronary artery disease, and obesity (step two).
Ascribing “great weight” to the opinions of Drs. Cowan and Lefevre, the ALJ found that
Felts’s depression was not severe. The ALJ balanced the totality of Dr. Cowan’s report
to determine that Dr. Cowan found Felts to be unimpaired. This determination was
consistent with Dr. Lefevre’s assessment of Felts’s file, and the ALJ similarly found,
under the “paragraph B” criteria, see 20 C.F.R. §§ 404.1520a, 416.920a, that Felts showed
only mild limitations. No impairment met the listed impairments (step 3), and the ALJ
No. 18-3620                                                                         Page 4

found that Felts had the residual functional capacity to perform sedentary work
involving occasional overhead reaching. As to the limiting effects of his symptoms, the
ALJ determined that Felts’s complaints of concentration difficulties were inconsistent
with prior examinations at which he was alert and responded appropriately, his
preaching at church, and his later computer work. The ALJ determined that Felts could
perform his past relevant work as an order clerk and help-desk representative (step 4).

       After the Appeals Council denied review, the district court affirmed the ALJ’s
decision. The court reasoned that Dr. Cowan’s statement that Felts “should be able to
understand, remember, and carry out simple instructions” did not dictate a finding that
Felts was limited to only simple instructions. Instead, considering Dr. Cowan’s other
findings and Dr. Lefevre’s opinion, the ALJ reasonably could conclude that Felts was
not limited to simple instructions.

                                         Analysis

       Felts principally argues that, as part of the residual functional capacity analysis,
the ALJ erred by failing to find him limited to simple instructions. After all, Felts
contends, Dr. Cowan wrote in his Statement of Work Capacity that he “should be able
to understand, remember, and carry out simple instructions”—a comment that, Felts
asserts, means that he could understand, remember, and carry out only simple
instructions. Further, if Dr. Cowan meant to say that Felts was unimpaired in this area,
he would have used the word “unimpaired” as he did elsewhere in the same
paragraph. The ALJ’s failure to find this limitation is critical, Felts argues, because it
would have precluded him from his prior work and, given his limitation to sedentary
work (considering his age, education, and work experience), would have resulted in his
being found disabled at step five.

        As the district court found, the ALJ reasonably interpreted Dr. Cowan’s report
not to limit Felts to simple instructions. Dr. Cowan’s report did not command such a
finding, a conclusion that was supported by other evidence in the medical record,
including Dr. Lefevre’s review of the file.

      Indeed, Dr. Cowan’s report as a whole supports the ALJ’s conclusion. While
Dr. Cowan wrote in his Statement of Work Capacity that Felts “should be able to
understand, remember, and carry out simple instructions,” the doctor also wrote in the
same paragraph that Felts had unimpaired ability to respond appropriately to
supervisors, to concentrate, and to withstand routine work stress. The doctor concluded
No. 18-3620                                                                         Page 5

by noting that “no psychological factors . . . would significantly interfere with work
pace.” Elsewhere in his report, Dr. Cowan noted Felts’s positive mood with good range
of affect, good long-term memory, and good concentration. On Felts’s ability to
concentrate (and presumably to follow directions), Dr. Cowan noted that Felts
“performed a three-step command correctly.”

        True, Dr. Cowan assigned Felts a GAF score of 58,1 but this does not command a
finding that he limited Felts to simple instructions. Indeed, GAF scores “do[] not reflect
the clinician’s opinion of functional capacity” because they measure and reflect the
worse of the severity of symptoms and functional level. Denton v. Astrue, 596 F.3d 419,
425 (7th Cir. 2010). The American Psychiatric Association has also abandoned the GAF
scale because of its “conceptual lack of clarity . . . and questionable psychometrics in
routine practice.” Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (quoting AM.
PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 16 (5th
ed. 2013)).

        The ALJ’s conclusion that Felts was not limited to simple instructions is also
supported by Dr. Lefevre’s analysis of Felts’s file. Dr. Lefevre reviewed the same report
by Dr. Cowan that Felts now argues contained a limitation to simple instructions, but
she (like the ALJ) determined that Dr. Cowan found “[n]o severe limitations.” After
reviewing the balance of Felts’s file, Dr. Lefevre then concluded that Felts did “not have
more than mild limitations.”

       In the alternative, Felts contends that the ALJ failed in her RFC analysis to assess
the cumulative effect of his non-severe mental impairments—specifically, his
concentration problems—with his severe physical impairments. The ALJ, however, did
consider these problems in combination. The ALJ focused on the effects of Felts’s
physical impairments—understandable, given Felts’s statement to Dr. Cowan that
“[m]ost of [his] disability is physical,”—but also discredited Felts’s statements that he
could not concentrate due to his medications’ side effects. The ALJ found these
statements inconsistent with the record, which lacked any compelling complaints by
Felts of problems with concentration. What’s more, his medical reports showed that he
was alert during exams and able to respond appropriately. As the ALJ appropriately
found, Felts’s claim that he suffered serious concentration problems was undermined

       1GAF scores of 51-60 indicate moderate symptoms or limitations in social,
occupational, or school function. See AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND
STATISTICAL MANUAL OF MENTAL DISORDERS 34 (4th ed. 2000).
No. 18-3620                                                                   Page 6

by evidence that he was able to perform many other activities: preaching at church,
doing computer work, managing personal care needs, preparing meals, reading,
watching TV, driving, and traveling alone.
                                                                             AFFIRMED